OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   PO BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

            ©FFOOAL BUSBMESS 'vCTB <f ^ ^
            STATE ©F TEXAS 'A Sf^ BrwKsSI ffi^S&Sffl^                                   »   PITNEY BOWES

            PENALTY FOR                  'go.
                                                                     0 2 1M
            PRIVATE USE                                              0004279596             MAR 10    2015
3/2/2015
JOHNSON, KENNETH RAY Ifr. cCRb.'B^W" ^^/^J*™
On this day the supplemental clerk's record, in response to the order issued by this
Court, has been received and presented^,Court.                   ^ ^^ ^
                              PRESIDING JUDGE 20TH DISTRICT COURT
                              P O BOX 728
                              CAMERON, TX 76520                                              UTF




AAUSS3S     7B520           '.,|i..r.•.|.if-ti|rihi hPI>i -I^^O-.'t^'il'1IHH-'lV-l >i MlV1"•